DETAILED ACTION
This Office Action is responsive to application number 17606813 TOILET SEAT LIFTING APPARATUS, filed on 10/27/21. Claims 19-36 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the, “narrowest distal end of the conical spring is secured to the C-shaped bracket, and a widest distal end of the conical spring is secured to the elongate load-spreading bar,” of claim 32; “the energy storage member is connected between the first member, which is integrally connected to the toilet bowl rim,” of claim 35; and a computer-readable medium having computer-executable instructions adapted to cause a 3D printer to print components of, of claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-32 recite, “A toilet seat lifting apparatus…”. It is unclear if this is the same apparatus recited in claim 19 or a different apparatus. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spalding (US 952,956).
Regarding claim 19 Spalding shows a toilet seat lifting apparatus (Fig. 2) comprising: a first member (9) for attachment to a toilet bowl rim (at 10); and an energy storage member comprising a helical spring (8); wherein the helical spring has a variable internal or external diameter (from 9 through to 11)  along its length between its opposite distal ends (Fig. 1 left to right), and is connected between the first member and an underside of a toilet seat in order to urge the toilet seat away from the first member (Fig. 2).  
Regarding claim 20 Spalding shows the toilet seat lifting apparatus according to claim 19, wherein a second member (11) is provided for attachment (frictional) to the underside of a toilet seat, and for connection to the energy storage member.  
Regarding claim 34 Spalding shows a toilet comprising a toilet seat lifting apparatus according to claim 19 (Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-25, 27, 29 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubashkin (US Pub. 2015/0173574) in view of Leckie (US 4,477,933).
Regarding claim 19 Rubashkin shows a toilet seat lifting apparatus (20) comprising: a first member (21) for attachment to a toilet bowl rim (Fig. 3); and an energy storage member (22) and is connected between the first member and an underside of a toilet seat (Fig. 3) in order to urge the toilet seat away from the first member (Fig. 3).  But Rubashkin fails to show the energy storage member comprising a helical spring; wherein the helical spring has a variable internal or external diameter along its length between its opposite distal ends.  However, Leckie shows an energy storage member (28) that is a helical spring (Fig. 2); wherein the helical spring has a variable internal or external diameter along its length between its opposite distal ends (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubashkin by substituting one type of spring for another type of spring which is a helical spring as shown by Leckie for the purpose of using another readily available and space saving spring device for the energy storage member. 
Regarding claim 20 Rubashkin shows the toilet seat lifting apparatus according to claim 19, wherein a second member (23) is provided for attachment to the underside of a toilet seat, and for connection to the energy storage member (as combined).
Regarding claim 21 Rubashkin shows the toilet seat lifting apparatus according to claim 19, wherein the helical spring is a conical spring (Fig. 2; Leckie).  
Regarding claim 22 Rubashkin shows the toilet seat lifting apparatus according to claim 21, wherein the conical spring is telescopically compressible into a planar spiral (Fig. 2; Leckie).  
Regarding claim 23 Rubashkin shows the toilet seat lifting apparatus according to claim 19, wherein the helical spring has a continuously curving central longitudinal axis which does not trace an arc of a circle (Fig. 2; Leckie).  
Regarding claim 24 Rubashkin shows the toilet seat lifting apparatus according to claim 19, wherein the first member comprises a generally C-shaped bracket (C-shaped when installed) to facilitate its attachment to a rear part of a toilet bowl rim (Fig. 3).  
Regarding claim 25 Rubashkin shows the toilet seat lifting apparatus according to claim 24, wherein at least a lowermost part of the C-shaped bracket is adjustable (relative to the top part at 21C) and/or inclined to enable it to grip to toilet bowl rims of differing shapes and/or depth and/or thickness dimensions (Fig. 2).  
Regarding claim 27 Rubashkin shows the toilet seat lifting apparatus according to claim 20, wherein the second member comprises an elongate load-spreading bar (11; Fig. 3) for attachment across a lower part of the underside of a toilet seat. 
Regarding claim 29 Rubashkin shows the toilet seat lifting apparatus according to claim 24, wherein opposite distal ends of a conical spring are secured to the C-shaped bracket and an elongate load-spreading bar, respectively (as combined).  
 Regarding claim 31 Rubashkin shows the toilet seat lifting apparatus according to claim 29, wherein a widest distal end of the conical spring is secured to the C-shaped bracket, and a narrowest distal end of the conical spring is secured to the elongate load-spreading bar. Because there are a finite number of options it would have been obvious to try each connection, and determine which connection produces the desired result (MPEP 2144.04(II)(B)).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the connection orientation of the helical spring to determine which orientation produces the require energy to lift the toilet seat.  
Regarding claim 32 Rubashkin shows the toilet seat lifting apparatus according to claim 29, but fails to show wherein a narrowest distal end of the conical spring is secured to the C-shaped bracket, and a widest distal end of the conical spring is secured to the elongate load-spreading bar.  However, the helical conical spring as combined can be attached in two ways.  The narrowest distal end secured to the c-shaped bracket or the widest distal end connected to the c-shaped bracket. Because there are a finite number of options it would have been obvious to try each connection, and determine which connection produces the desired result (MPEP 2144.04(II)(B)).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the connection orientation of the helical spring to determine which orientation produces the require energy to lift the toilet seat. 
Regarding claim 33 Rubashkin shows a method of retrofitting a toilet seat lifting apparatus, according to claim 19 , to a toilet, comprising: securing a first member to a bowl rim of the toilet; and connecting an energy storage member between the first member and the underside of a seat of the toilet (Fig. 3-4).  
Regarding claim 34 Rubashkin shows a toilet comprising a toilet seat lifting apparatus according to claim 19 (Figs. 3-4).  
Regarding claim 35 Rubashkin shows a toilet comprising a toilet seat lifting apparatus according to claim 19, comprising a toilet bowl rim, wherein the energy storage member is connected between the first member (as combined), but fails to show the first member is integrally connected to the toilet bowl rim, and a seat of the toilet in order to urge the toilet seat away from the toilet bowl.  However, making that which is discreet integral is a matter of obvious engineering choice (In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04 V (B)). Both the integral apparatus and the apparatus with discreet parts show predictable results, making the device integral is therefore a design choice within the skill in the art and would have been obvious to one of ordinary skill in the art.
 Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubashkin (US Pub. 2015/0173574) in view of Leckie (US 4,477,933) in further view of Baltzley (US 1,865,453).
Regarding claim 26 Rubashkin shows the toilet seat lifting apparatus according to claim25, wherein the lowermost part of the C-shaped bracket includes a gripping surface (21C) for securing it in position within a recess on a rimless or non-conventional toilet bowl structure.  But Rubashkin fails to show the gripping surface is two spaced apart surfaces.  However Baltzley shows a similar clip device with two spaced apart gripping surfaces (12; Fig. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubashkin to include two spaced apart gripping surfaces for the purpose of using a conventionally known and available clip device as shown by Baltzley. 
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubashkin (US Pub. 2015/0173574) in view of Leckie (US 4,477,933) in further view of O’Brien (US 622,383).
Regarding claim 28 Rubashkin shows the toilet seat lifting apparatus according to claim 27, shows the elongate load- spreading bar but fails to show the elongate load- spreading bar includes one or more securing members for securing it in position on the underside of a toilet seat.  However, O’Brien shows elongate load-spreading bar (g) that includes one or more securing members (Fig. 1) for securing it in position on the underside of a toilet seat.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubashkin to include securing members for connecting the elongate load bearing bar to the toilet seat for a more secure connection as shown by O’Brien.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubashkin (US Pub. 2015/0173574) in view of Leckie (US 4,477,933) in further view of Alex (US Pub. 2019/0365164).
Regarding claim 36 Rubashkin shows the toilet seat lifting apparatus according to claim 19, but fails to show computer-readable medium having computer-executable instructions adapted to cause a 3D printer to print components of.  However, Alex shows using a computer-readable medium having computer-executable instructions adapted to cause a 3D printer to print another toilet device (¶ [0042]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubashkin to include being manufactured by 3d printing for the purpose of using a known manufacturing method for toilet devices as shown by Alex.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lydon (US 4,887,322) shows a toilet seat moving device that is a helical spring; Vaughn (US 5,379,465) shows the general state of the art of a spring toilet seat device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/15/2022